Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2022. 
The traversal is on the ground(s) that both groups I and II can be examined without serious examination burden.  This is not found persuasive because all these inventions listed in this action are independent or distinct and there would be a serious search and examination burden if restriction were not required because the inventions have separate classifications. 
Each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Further, different considerations are used in considering the separate classes of invention. There is also a burden because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. For example, a search for a coating system the invention may not result in finding art pertinent to the operation robot because the apparatus, structure, claim elements, or the materials intended for use in a coating system are not germane to the issue of patentability of the operation robot. Therefore, art used to reject the coating system may not have the required materials or elements of the operation robot. Searching these two different inventions claim would require searching of different classes/subclasses or employing different search queries. In addition, there would be an examination burden to the steps and process of examination for these two different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraphs 51 and 193 have an unclear limitation described below in the claim objections section. Revision is requested.
Information Disclosure Statement
The information disclosure statement filed 1-7-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 1-7-21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 11 includes the following limitation:
“ wherein the pair of coating robots is installed for every one pair at symmetrical positions across the conveying device, and the coating robots at diagonally opposite positions mutually have an identical arm configuration” is unclear. Revision is requested.
Based on Figs. 1-2, and 11-12, paragraphs 51 and 193,  Examiner is interpreting the phrase as follows:  “ wherein the pair of coating robots is installed 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” and are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though the claim limitation(s) uses a generic placeholder that is coupled with functional language, because of sufficient structure (provided at front or rear portion of a vehicle) recited in the claim.  Such claim limitation(s) is/are: “open/close member’ in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 13-14 are rejected under 35 U.S.C. 103(a) as being obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and further in view of US Pat. Num. 4,721,630 A1 to Takeo et al (hereinafter Takeo).
Regarding claim 1, Bania teaches a plurality of coating robots (20,20) fixed in a coating booth, the plurality of coating robots being configured to coat a vehicle conveyed in a conveyance direction; and an operation robot (60) fixed in the coating booth on an upstream side or a downstream side of the plurality of coating robots (20,20) in the conveyance direction, the operation robot (60) being configured to operate an open/close member (hood deck) provided at a front or a rear portion of the vehicle, the operation robot including a first arm (62) turning around a first axis ( rotational axis extending vertically through bottom of 63 and top of 62) along a vertical axis.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Further regarding claim 1, Bania teaches the operation robot (60) further includes a second arm (63), the second arm having a base end side supported to a tip side of the first arm (62), the second arm turning around an axis parallel to the first axis ( rotational axis extending vertically through bottom of 63 and top of 62).   (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Further regarding claim 1, Bania teaches the fixed-type operation robot further includes a third arm (64), the third arm having a base end side supported to a tip side of the second arm (63), the third arm rotating around an axis parallel to the first axis, the third arm (64) extending downward along a third axis parallel to the first axis.  (See Bania, Fig. 6 and 10.)
Further regarding claim 1, Bania teaches the fixed-type operation robot further includes: a fourth arm (65) having a base end side supported to a tip side of the third arm (64) , the fourth arm turning around an axis perpendicular to the first axis; a fifth arm (66) having a base end side supported to a tip side of the fourth arm (65), and the fifth arm (66) turning around a fifth axis parallel to a turning axis of the fourth arm.  (See Bania, paragraphs 42, 49-50, and 57 and Fig. 6 and 10.)
Regarding claim 1, Bania does not explicitly teach a tip jig having a base end side attachably/detachably supported to the fifth arm, the tip jig turning with respect to the fifth arm.  
Takeo is directed to a painting process for an inner panel region of a motor car.
Takeo teaches a tip jig (8b) having a base end side attachably/detachably supported to the fifth arm (7), the tip jig (8b) turning with respect to the fifth arm (7). (See Takeo, Figs. 4-5, and Abstract, col. 5, lines 17-27, col. 6, lines 3-6, and col. 3, lines 45-50.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tip jig having a base end side attachably/detachably supported to the fifth arm, the tip jig turning with respect to the fifth arm, because Takeo teaches this structure increases the efficiency and reduces the cycle time. (See Takeo, Figs. 4-5, and Abstract, col. 5, lines 17-27, col. 6, lines 3-6, and col. 3, lines 45-50.)
Regarding claim 2, Bania does not explicitly teach the second arm has an arm length shorter than an arm length of the first arm.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
However, in Bania the arms are shown to be approximately the same size in the drawings. (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Examiner is considering second arm which is slightly shorter in length than an arm length of the first arm to be functional equivalent to a second arm which is the same size as a first arm. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute a second arm which is slightly shorter in length than an arm length of the first arm for a second arm which is the the same size as a first arm as an art recognized equivalent.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 3, Bania teaches the fifth arm maintains a relative posture to the third arm even when the fourth arm turns with respect to the third arm.  (See Bania, paragraphs 49-50 and Fig. 6 and 10.)
Regarding claim 6, Bania does not explicitly teach a direction of a sixth axis of the tip jig with respect to the fifth arm is changeable by changing a mounting direction of the tip jig with respect to the fifth arm.					
Bania teaches any end-effector robotic tool may be removably attached to the third wrist segment to accommodate the different possible tasks performed by the multi-axis paint robot. (See Bania, paragraphs 42 and 57.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as an art recognized equivalent power source for an arm.  (See Maggiore, paragraph 245 and Fig. 22.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as, through routine experimentation, with a reasonable expectation of success, to the select the proper location for mounting the jig, as a result-effective variable, in order to accommodate the particular opening task on the line. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 8, Bania teaches a conveying device (10) that conveys the vehicle in the conveyance direction, wherein the fixed-type operation robots (50) are installed by one on the upstream side and the downstream side of the plurality of coating robots (6) such that the fixed-type operation robots are disposed across the conveying device (10).  (See Bania, paragraphs 45-47 and Fig. 9.)
Regarding claim 9, Bania teaches the plurality of coating robots includes at least a pair of coating robots (6,6), the coating robots having a first axis and a first arm (arm attached to 28) that rotates around the first axis, and the pair of coating robots is installed such that the respective first axes are positioned on an identical straight line parallel to the conveyance direction and the respective first arms extend in a direction away from one another. (See Bania, paragraphs 45-47 and Fig. 9.)
Regarding claim 10, Bania teaches wherein the pair of coating robots has an arm configuration symmetrical with respect to a surface perpendicular to the identical straight line at an intermediate position of the pair of coating robots. (See Bania, paragraphs 45-47 and Fig. 9.)
 Regarding claim 11, Bania teaches a conveying device configured to convey the vehicle in the conveyance direction, wherein the pair of coating robots is installed at symmetrical positions across the conveying device, and the coating robots at diagonally opposite positions mutually have the identical arm configurations.  (See Bania, paragraphs 45-47 and Fig. 9.)
Regarding claim 13, Bania teaches a plurality of coating robots (20,20) fixed in a coating booth.  (See Bania, paragraphs 42, 49-50, and 57 and Fig. 6 and 10.)
 Regarding claim 14, Bania teaches a plurality of operation robot (60) fixed in the coating booth.  (See Bania, paragraphs 42, 49-50, and 57 and Fig. 6 and 10.)

Claim 4 is rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Num. 4,721,630 A1 to Takeo et al (hereinafter Takeo) as applied to claim 3 and further in view of US Pat. Pub. No. 20160089779 A1 to Hahakura et al (hereinafter Hahakura).									
Regarding claim 4, Bania does not explicitly teach the third arm internally includes a power source to turn the fourth arm and the tip jig.   			Hahakura is directed to a robot with a rotatable arm.					Hahakura teaches the third arm internally includes a power source to turn the robot arm.  (See Hahakura, paragraph 38.)							It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the third arm internally includes a power source to turn the fourth arm and the tip jig, because Hahakura teaches a motor provided inside of the arm can provide rotation for a robot arm.  (See Hahakura, paragraph 38.)		
Claim 5 is rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Num. 4,721,630 A1 to Takeo et al (hereinafter Takeo) and US Pat. Pub. No. 20160089779 A1 to Hahakura et al (hereinafter Hahakura) as applied to claim 4 in view of US Pat. Pub. No. 20160068793 A1 to Frank Maggiore (hereinafter Maggiore).			Regarding claim 5, Bania does not explicitly teach the third arm includes an internal pressure chamber to house the power source.   					Hahakura teaches power sources can be housed internally. (See Hahakura, paragraph 38.)
Maggiore is directed to robotic arm assembly (3004). (See Maggiore, paragraph 245 and Fig. 22.)
Maggiore teaches pneumatic tubing as a power source for a robot arm.  (See Maggiore, paragraph 245 and Fig. 22.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the third arm internally includes a power source such as pneumatic power to turn the fourth arm and the tip jig as an art recognized equivalent power source for an arm.  (See Maggiore, paragraph 245 and Fig. 22.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Claim 6 are rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Num. 4,721,630 A1 to Takeo et al (hereinafter Takeo) as applied to claim 1 and further in view of US Pat. Pub. No. 20160068793 A1 to Frank Maggiore (hereinafter Maggiore).  
Regarding claim 6, Bania does not explicitly teach a direction of a sixth axis of the tip jig with respect to the fifth arm is changeable by changing a mounting direction of the tip jig with respect to the fifth arm.					
Bania teaches any end-effector robotic tool may be removably attached to the third wrist segment to accommodate the different possible tasks performed by the multi-axis paint robot. (See Bania, paragraphs 42 and 57.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as an art recognized equivalent power source for an arm.  (See Maggiore, paragraph 245 and Fig. 22.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the fifth arm changeable by changing a mounting direction of the tip jig with respect to the fifth arm as, through routine experimentation, with a reasonable expectation of success, to the select the proper location for mounting the jig, as a result-effective variable, in order to accommodate the particular opening task on the line. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Claim 7 is rejected under 35 U.S.C. 103(a) as being made obvious over US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Num. 4,721,630 A1 to Takeo et al (hereinafter Takeo) and US Pat. Pub. No. 20160089779 A1 to Hahakura et al (hereinafter Hahakura) and US Pat. Pub. No. 20160068793 A1 to Frank Maggiore (hereinafter Maggiore) as applied to claim 5 and further in view of US Pat. Num. 4,702, 666 to Iwao et al (hereinafter Iwao).					Regarding claim 7, Bania does not explicitly teach the tip jig includes a locking part that locks the open/close member, the tip jig has a turning axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig.			Bania teaches any end-effector robotic tool may be removably attached to the third wrist segment to accommodate the different possible tasks performed by the multi-axis paint robot. (See Bania, paragraphs 42 and 57.)
Iwao is directed to an apparatus for opening and closing a vehicle door which is located in a line for manufacturing a vehicle.
Iwao teaches the robot and actuating device have memory for opening and closing the vehicle door. (See Iwao, col. 2, lines 46-68.) Examiner is considering a 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a direction of a turning axis of the tip jig with respect to the tip jig includes a locking part that locks the open/close member, the tip jig has a turning axis with respect to the fifth arm offset from the locking part in a horizontal direction, and the coating system further includes a determiner configured to determine a lock state of the open/close member by the tip jig based on an output from a power source to turn the tip jig, through routine experimentation, with a reasonable expectation of success, to the select the proper tools for the task, as a result-effective variable, in order to accommodate the particular opening task on the line. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Examiner 
Art Unit 1717